 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDWebb Furniture Enterprises, Inc. and United Furni-ture Workers of America, AFL-CIO Cases 5-CA-13612 and 5-CA-1409524 September 1984ORDER REMANDINGBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 26 March 1984 Administrative Law JudgeBruce C Nasdor issued a decision [See 275 NLRBNo 180 (July 31, 1985) ] The General Counsel andthe Charging Party filed exceptions and supportingbriefs, and the Respondent filed an answering briefThe Respondent also filed cross-exceptions and asupporting brief, and the General Counsel filed ananswering brief to the cross-exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the record and the at-tached decision in light of the exceptions and briefsand has decided to remand the proceeding to thejudge for further consideration regarding a certain8(a)(1) allegation and certain 8(a)(3) and (1) allega-tions of the amended consolidated complaint, de-scribed below, and the issuance of a supplementaldecision We defer consideration of the remainingcomplaint allegations pending the judge's supple-mental decisionThe Alleged 8(a)(1) ViolationThe complaint alleges, and employee DeliahHoward testified, that in September 1981 Supervi-sor Clifford Edwards approached her while shewas wearing a union T-shirt and told her peoplewho had those T-shirts on would dread it Ed-wards denied the remark The judge failed to findwhether Edwards made the statement and, if hedid, whether it violated Section 8(a)(1) of the ActThe Alleged 8(a)(3) and (1) ViolationsThe complaint alleges, inter aim, the Respondentviolated Section 8(a)(3) and (1) by discriminatorilyselecting 17 employees for layoff 5 February 1982 1The judge recommended dismissing the allegationsIn so doing, the judge recited various facts aboutthe selection of each individual for layoff, and cap-sulized the opposing arguments of the parties con-cerning each alleged discnminatee He failed, how-' The 17 employees include Guy Arnold, Gary Higgins Roger Shinault Robert Sizemore, Dennis Funk, John Hale Jr Harry Banks Jr,James Bolt, Norman Gibson, Paul Hall, Jimmy Brewer Billy RaySexton, Flossie Stoneman, Mary White, David Johnson, Bettie Goad, andSusan Shawever, to make specific factual findings, often includ-ing credibility resolutions, about the reasons forchoosing each employee for layoff, or carefully toanalyze each alleged unlawful layoff under theBoard's Supreme Court-approved "Wright Line"test 2 In particular, the judge did not make findingsregarding the precise criteria the Respondent usedto select employees for layoff, and to determinewhether they were nondiscriminatonly applied ineach case Instead, the judge merely asserted "ex-cessive absenteeism" was a "valid basis" for layoffselections, and yet conceded that some employeesretained had worse attendance records than thoselaid off The judge concluded vaguely, and withoutspecific reference to individuals, that in such casethe Respondent had a valid reason for not usingabsenteeism as the deciding factor 3Section 102 45(a) of the Board's Rules and Regu-lations provides that after a hearing the judge shallprepare a decision containing "findings of fact,conclusions, and the reason or basis therefor, uponall material issues of fact, law, or discretion pre-sented on the record " In similar terms, Section557(c) of the Administrative Procedure Act re-quires, inter aim., that such a decision state "find-ings and conclusions, and the reasons or basisthereof, on all material issues of fact, law, or dis-cretion presented in the record"Accordingly, and for the reasons stated above,we will remand the case to the judge to issue asupplemental decision resolving the complaint alle-gations in question in conformity with our Rulesand Regulations and the Administrative ProcedureActIt is ordered the proceeding be remanded to Ad-ministrative Law Judge Bruce C Nasdor to issue asupplemental decision containing findings of fact,credibility resolutions, and conclusions of law re-garding the complaint allegations that SupervisorEdwards violated Section 8(a)(1) by threateningemployee Howard in September 1981, and that theRespondent violated Section 8(a)(3) and (1) by se-lecting 17 employees for layoff 5 February 1982The supplemental decision shall be served on theparties, after which the provisions of Section102 46 of the Board's Rules and Regulations shallbe applicable2 Wright Line, 251 NLRB 1083 (1981), enfd 662 F 2d 899 (1st Or1981), cert denied 455 U S 989 (1982), approved in NLRB v Transportation Management Corp, 462 U S 393 (1983)2 Elsewhere in his decision, however, the judge recounted testimonyby Company President Duane E Ward Jr that the layoff criteria involves considering first an employee s job performance and thereafterversatility, physical condition and attendance In the event that employees are essentially equal in all other categories, according to Ward senionty is considered272 NLRB No 56 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDis neither an abuse of discretion nor a denial of dueprocess 3By letters dated 11 May and 14 July the Unionrequested the Company to recognize and bargainwith it By letter dated 20 July the Company ac-knowledged receipt of the Union's bargainingdemand and stated that since it intended to contestthe validity of the election the Company must "de-cline your request for a meeting to commence ne-gotiations for a contract to cover the YankeeWhaler Inn employees"It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding SeePittsburgh Glass Co v NLRB, 313 US 146, 162(1941), Secs 102 67(f) and 102 69(c) of the Board'sRules and RegulationsAll issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding Accordinglywe grant the Motion for Summary Judgment 4On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1 JURISDICTIONThe Company, a California corporation, is en-gaged in the operation of a restaurant and cocktaillounge at its facility in San Pedro, California,where it annually derives gross revenues in excessof $500,000 and annually purchases and receivesgoods and products valued in excess of $50,000 di-rectly from suppliers located outside the State ofCalifornia We find that the Company is an em-ployer engaged in commerce within the meaning of3 We find that the Employer's exceptions and supporting documentsfail to raise substantial and material Issues warranting a hearing evenwhen construed most favorably to the Company Thus we find It unnec-essary to consider any information relied upon by the Regional Directorbut not submitted to the Board Member Hunter agrees with the immediately foregoing statement, but does not join in the rationale of the text onthis point4 Member Hunter notes that he was not a member of the panel thatdecided the underlying representation proceeding in this case In grantingsummary judgment, Member Hunter with regard to the alleged Milchemobjection (170 NLRB 362 (1968)), relies on the Board s finding in the undenying representation proceeding that no prolonged proscribed conversations occurred in factSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act11 ALLEGED UNFAIR LABOR PRACTICESA The Cert.ficationFollowing the election held 24 February, theUnion was certified 4 May as the collective-bar-gaining representative of the employees in the fol-lowing appropriate unitAll full-time and regular part-time employeesemployed by Specialty Restaurants Corpora-tion, d/b/a Yankee Whaler Company, d/b/aYankee Whaler Inn at its restaurant and cock-tail lounge located at Berth 75, San Pedro,California, excluding guards and supervisors asdefined in the ActThe Union continues to be the exclusive represent-ative under Section 9(a) of the ActB Refusal to BargainSince 11 May the Union has requested the Com-pany to bargain, and since, 20 July the Companyhas refused We find that this refusal constitutes anunlawful refusal to bargain in violation of Section8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after 20 July to bargain withthe Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit,the Company has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964), Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)